Citation Nr: 1400711	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  11-09 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Propriety of the reduction of the disability rating for limitation of motion with traumatic arthritis, left knee from 20 percent to 10 percent. 

2. Propriety of the reduction of the disability rating for left knee instability with traumatic arthritis from 10 percent to 0 percent. 

3. Propriety of the reduction of the disability rating for limitation of extension left knee with traumatic arthritis from 20 percent to 0 percent. 

4. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION


The Veteran had active service from February 1987 to April 1989.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which among other claims, denied the claim for TDIU. 

Records in the Virtual VA file show that subsequent to a proposal from the RO, in September 2012, the RO reduced the Veteran's rating for limitation of motion with traumatic arthritis, left knee from 20 percent to 10 percent; reduced the disability rating for left knee instability with traumatic arthritis from 10 percent to 0 percent; and reduced the disability rating for limitation of extension left knee with traumatic arthritis from 20 percent to 0 percent. The Veteran was notified of the reductions in his disability evaluations in a September 2012 letter from the RO. 

Received from the Veteran at the Board in September 2011, and then in June 2013, are statements and additional pertinent medical information without consideration of the additional evidence by the agency of original jurisdiction (AOJ). See 38 C.F.R. § 20.1304(c) (2013). In October 2013, the Board directed this additional evidence to the Veteran's accredited representative who subsequently in October waived initial review of this evidence. However, scrutiny of that additional evidence received in June 2013 reveals a statement from the Veteran that must be construed as a notice of disagreement with the September 2012 reduction of ratings for the Veteran's left knee disorders. A statement of the case (SOC) on the propriety of the reductions has not been issued, necessitating a remand to address the propriety of the reductions and also the intertwined TDIU which will be detailed subsequently. See Manlincon v. West, 12 Vet. App. 238 (1999). The Appeals Management Center (AMC) will have the opportunity to review the entirety of the additional evidence that has been received. 

The propriety of the reductions for the Veteran's limitation of motion with traumatic arthritis, left knee; left knee instability with traumatic arthritis; limitation of extension left knee with traumatic arthritis; as well as TDIU are REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013). 


REMAND

The Board sincerely regrets the additional delay, but a remand is necessary to ensure that the Veteran is afforded every possible consideration. 

As mentioned in the Introduction, in a September 2012 rating decision, the RO reduced the disability ratings assigned for the Veteran's limitation of motion with traumatic arthritis, left knee, from 20 percent to 10 percent; reduced the disability rating for left knee instability with traumatic arthritis from 10 percent to 0 percent; and reduced the disability rating for limitation of extension left knee with traumatic arthritis from 20 percent to 0 percent. A rating reduction is a separate and distinct issue from the disability rating and is governed by its own regulatory provisions. See generally 38 C.F.R. §§ 3.105(e), 3.344 (2013). 

A statement received from the Veteran at the Board in June 2013, indicates his disagreement with the prior reductions in his (left knee) disability benefits. See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)). So the Veteran has disagreed with the reduction decision in September 2012; however, the RO has not issued a Statement of the Case regarding the rating reductions. 

Where a Notice of Disagreement is filed, but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a Statement of the Case be issued. See 38 C.F.R. §19.9(c) (2011); Manlincon v. West, 12 Vet. App. 238 (1999). The Veteran is entitled to a Statement of the Case addressing the issue of whether the reductions were properly effectuated. See 38 C.F.R. § 20.200 (2013).

Importantly, it is also noted that the issue of a TDIU is contingent on a decision regarding the propriety of the reductions of those disability ratings, and is considered inextricably intertwined with the rating reduction issues. Therefore, adjudication of a TDIU must be deferred pending development action on the rating reduction issues. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Issue a Statement of the Case pertaining to the issues of the propriety of the reduction of the disability ratings for limitation of motion with traumatic arthritis, left knee, from 20 percent to 10 percent; the disability rating for left knee instability with traumatic arthritis from 10 percent to 0 percent; and the disability rating for limitation of extension left knee with traumatic arthritis from 20 percent to 0 percent. In connection therewith, provide the Veteran with appropriate notice of appellate rights. These issues should not be returned to the Board in the absence of a timely filed substantive appeal.

2. After completing the requested action, and any additional notification and/or development deemed warranted, the TDIU claim should be readjudicated in light of all the evidence of record, including any additional evidence submitted. If the TDIU appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and should afford the Veteran the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

